Per Curiam.
This cause has been fully argued by the counsel' for both plaintiff and defendant, and there does not appear to be any material difference in opinion as to the law that applies in. this case. The Court however would observe that special or located warrants takes effect immediately on the lands that are particularly described therein, and also that the plaintiff should', recover on the strength of his own title, and must prove himself in possession within twenty years, but defendant’s possession to bar a recovery by plaintiff must be adverse. You have the evidence before you, and it is your duty to make such deductions, and conclusions from it, as you may think it deserves.
Verdict for plaintiff.